DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on February 23, 2021 has been entered and made of record.  

Response to Amendment
Claims 13 and 20 have been amended.  Claims 1-20 remain pending in the application.  

Applicant’s argument(s) and/or amendment(s) to the claim(s) have overcome each and every claim rejection under 35 U.S.C. 112 previously set forth in the Office Action mailed on January 7, 2021.  Accordingly, the claim rejection(s) under 35 U.S.C. 112 as articulated therein are withdrawn.  

Allowable Subject Matter
Claims 1- 20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

et al., U.S. Pub. No. 2018/0089196.  While the storing of confidential information in specific database columns and utilizing dissimilar cryptographic keys for encrypting/decrypting information in each column is known in the art (Kenthapadi), the prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “sending [a] request to obtain a token to a submission service, the submission service having access to a first decryption key for decrypting user identification information stored in encrypted format in a second set of columns in the table in the database…. [and] sending the token to a data preparation service, the data preparation service having access to [a] second decryption key [for decrypting confidential data stored in encrypted format in a first set of columns], the data preparation service not having access to the first decryption key”, within the scope and context of the claimed invention.  

Claims 2-7, 9-14, and 16-20 are each dependent from one of claims 1, 8, or 15, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mittelstadt, et al., U.S. Pub. No. 2013/0097430 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 27, 2021